DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 2-21 are pending under this Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,636,189. Although the claims at issue are not identical, they are not patentably distinct from each other because they can read on to each other, see the following mapping table.

Application No. 16/859,222 (Instant Application)
U.S. Patent No. 10,636,189
2. A computer program product, comprising one or more non-transitory computer-readable media having computer program instructions stored therein, the computer program instructions being configured such 

provide data associated with a graphical chart representing a price per share based on a range of enterprise values for different types of shares of a business enterprise;





determine a selected enterprise value for the business enterprise based on a first position of an enterprise value indicator on the graphical chart;

determine values of the different types of shares based on the selected enterprise value;

provide data indicating at least two values related to the different types of shares, the data being displayed over the graphical chart based on the first position of the enterprise value indicator; and





dynamically update the data for display over the graphical chart based on a second position of the enterprise value indicator on the graphical chart, the second position being different from the first position.


provide data associated with a graphical chart representing a price per share based on a range of enterprise values for different types of shares of a business enterprise, the different types of shares including both of: shares issued during a series round of venture capital financing, and common shares;  

determine a selected enterprise value for the business enterprise based on a position of an enterprise value indicator on the graphical chart;  

determine values of the different types of shares based on the selected enterprise value;  

provide data including the values of the different types of shares for display over the graphical chart and at a position over the graphical chart based on the position of the enterprise value indicator, the data indicating a first value related to the shares issued during the series round of venture capital financing, and the data indicating a second value related to the common shares;  and 

dynamically update the data for display over the graphical chart based on a movement of the enterprise value indicator on the graphical chart.

8. the different types of shares including both of: shares issued during a series round of venture capital financing, and common shares;  

8. the data indicating a first value related to the shares issued during the series round of venture capital financing, and the data indicating a second value related to the common shares;  
5. The computer program product of claim 2, wherein the graphical chart includes a first axis indicating the range of enterprise values and a second axis indicating the price per share.
9.  The computer program product of claim 8, wherein the graphical chart includes an x-axis indicating the range of enterprise values and a y-axis indicating the price per share.
6. The computer program product of claim 2, wherein determining the selected enterprise value includes:

determining, by the processor, a position along an axis of the graphical chart representing the range of enterprise values of the enterprise value indicator.
10.  The computer program product of claim 9, wherein determining the selected enterprise value includes: 

determine a position along the x-axis representing the range of enterprise values of the enterprise value indicator.
7. The computer program product of claim 2, wherein the position represents the selected enterprise value.
11.  The computer program product of claim 10, wherein the position represents the selected enterprise value.

13.  The computer program product of claim 8, wherein the range of enterprise values is based on information associated with recorded venture capital transactions.
9. A method comprising:

providing, by a processor, data associated with a graphical chart representing a price per share based on a range of enterprise values for different types of shares of a business enterprise;




determining, by the processor, a selected enterprise value for the business enterprise based on a first position of an enterprise value indicator on the graphical chart;



providing, by the processor, data indicating at least two values related to the different types of shares, the data being displayed over the graphical chart based on the first position of the enterprise value indicator; and






dynamically updating, by the processor, the data for display over the graphical chart based on a second position of the enterprise value indicator on the graphical chart, the second position being different from the first position.


providing, by a processor, data associated with a graphical chart representing a price per share based on a range of enterprise values for different types of shares of a business enterprise, the different types of shares including both of: shares issued during a series round of venture capital financing, and common shares;  

determining, by the processor, a selected enterprise value for the business enterprise based on a position of an enterprise value indicator on the graphical chart;  




providing, by the processor, data including the values of the different types of shares for display over the graphical chart and at a position over the graphical chart based on the position of the enterprise value indicator, the data indicating a first value related to the shares issued during the series round of venture capital financing, and the data indicating a second value related to the common shares;  and 


dynamically updating the data for display over the graphical chart based on a movement of the enterprise value indicator on the graphical chart.

1. the different types of shares including both of: shares issued during a series round of venture capital financing, and common shares;  
11. The method of claim 9, wherein the at least two values includes a first value related to shares issued during a series round of venture capital financing and a second value related to common shares.
1. the data indicating a first value related to the shares issued during the series round of venture capital financing, and the data indicating a second value related to the common shares;
12. The method of claim 9, wherein the graphical chart includes a first axis indicating the range of enterprise values and a second axis indicating the price per share.
2.  The method of claim 1, wherein the graphical chart includes an x-axis indicating the range of enterprise values and a y-axis indicating the price per share.
13. The method of claim 9, wherein determining the selected enterprise value includes:

determining, by the processor, a position along an axis of the graphical chart representing the range of enterprise values of the enterprise value indicator.
3.  The method of claim 2, wherein determining the selected enterprise value includes: 

determining, by the processor, a position along the x-axis representing the range of enterprise values of the enterprise value indicator.

4.  The method of claim 3, wherein the position represents the selected enterprise value.
15. The method of claim 9, wherein the range of enterprise values is based on information associated with recorded venture capital transactions.
6.  The method of claim 1, wherein the range of enterprise values is based on information associated with recorded venture capital transactions.
16. A system comprising:





one or more processors; and

a memory including instructions that, when executed by the one or more processors, cause the system to:

provide data associated with a graphical chart representing a price per share based on 

determine a selected enterprise value for the business enterprise based on a first position of an enterprise value indicator on the graphical chart;


determine values of the different types of shares based on the selected enterprise value;

provide data indicating at least two values related to the different types of shares, the data being displayed over the graphical chart based on the first position of the enterprise value indicator; and





dynamically update the data for display over the graphical chart based on a second position of the enterprise value indicator on the graphical chart, the second position being different from the first position.


a database storing information associated with recorded venture capital transactions;  and 

a processor circuit configured to provide data associated with a graphical chart representing a price per share based on a range of enterprise values for different types of shares of a business enterprise that is a subject of the recorded venture capital transactions, the different types of shares including both of: shares issued during a 

the processor circuit further configured to determine a selected enterprise value for the business enterprise based on a position of an enterprise value indicator on the graphical chart, 

determine values of the different types of shares based on the selected enterprise value, and 

provide data including the values of the different types of shares for display over the graphical chart and at a position over the graphical chart based on the position of the enterprise value indicator, the data indicating a first value related to the shares issued during the series round of venture capital financing, and the data indicating a second value related to the common shares, and 

dynamically update the data for display over the graphical chart based on a movement of the enterprise value indicator on the graphical chart.

14. the data indicating a first value related to the shares issued during the series round of venture capital financing, and the data indicating a second value related to the common shares,
18. The system of claim 16, wherein the graphical chart includes a first axis indicating the range of enterprise values and a second axis indicating the price per share.
15.  The system of claim 14, wherein the graphical chart includes an x-axis indicating the range of enterprise values and a y-axis indicating the price per share.
19. The system of claim 16, wherein determining the selected enterprise value includes:

determining, by the processor, a position along an axis of the graphical chart 


determine a position along the x-axis representing the range of enterprise values of the enterprise value indicator.
20. The system of claim 19, wherein the position represents the selected enterprise value.
17.  The system of claim 16, wherein the position represents the selected enterprise value.
21. The system of claim 16, wherein the range of enterprise values is based on information associated with recorded venture capital transactions.
14. a database storing information associated with recorded venture capital transactions;  




Claim 2 of the instant application is drawn to a computer program product, comprising one or more non-transitory computer-readable media having computer program instructions stored therein, the computer program instructions being configured such that, when executed by one or more processors, the computer program instructions cause the one or more processors to: provide data associated with a graphical chart representing a price per share based on a range of enterprise values for different types of shares of a business enterprise; determine a selected enterprise value for the business enterprise based on a first position of an enterprise value indicator on the graphical chart; determine values of the different types of shares based on the selected enterprise value; provide data indicating at least two values related to the different types of shares, the data being displayed over the graphical chart based on the first position of the enterprise value indicator; and dynamically update the data for 
While the exact wordings of claim 8 of the ‘180 patent may not be the same as that of claim 2 of the instant application, but there is no significant difference in scope between the claim 2 of the instant application and the claim 8 of the patent ‘180. Therefore, Claim 2 of the instant application cannot be considered patentably distinct over claim 8 of the ‘180 patent.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Smyk (US 8719139 B1) in view of Dayan, etc. (US 20180129365 A1), further in view of Ng (US 20130036070 A1).
Regarding claim 2, Smyk teaches that a computer program product, comprising one or more non-transitory computer-readable media having computer program instructions stored therein, the computer program instructions being configured such that, when executed by one or more processors, the computer program instructions cause the one or more processors (See Smyk: Figs. 1-4, and Col. 5 Lines 31-36, “FIG. 1 is a block diagram of investment agreement 
provide data associated with a graphical chart representing a price per share based on a range of enterprise values for different types of shares of a business enterprise (See Smyk: Figs. 1-4, and Col. 5 Lines 40-51, “Data collector 101 preferably collects information which includes term sheet provisions 105, enterprise forecast 109 and market forecast 111.  Term sheet provisions 105 collected by data collector 101 include a plurality of clauses included in the term sheet, including but not limited to, clauses regarding enterprise capitalization 102, dividends 103 and liquidation 104.  Enterprise forecast 109 collected by data collector 101 includes forecasted rate of growth 106, growth volatility 107 and investor's projected time to exit 108.  Market forecast 111 collected by data collector 101 includes forecasted risk free rate 110 during the planning period spanning from the present time to time to exit 108”);
determine a selected enterprise value for the business enterprise (See Smyk: Fig. 9, and Col. 8 Lines 24-58, “FIG. 9 depicts valuation assumptions screen 901, in accordance with a preferred embodiment of the present invention.  Valuation assumptions screen 901 illustrates implementation of data collector 101 functions which encompass collecting information related to enterprise forecast 109.  Post-money valuation assumption field 902 displays information previously entered by the user in post-money valuation field 613.  Expected time to exit field 903 permits the user to enter the estimated period time until the investment will be harvested.  Mean annual growth field 904 permits the user to enter estimated enterprise mean annual growth rate for the investment planning period.  Annual growth volatility field 905 permits the 
determine values of the different types of shares based on the selected enterprise value (See Smyk: Fig. 15, and Col. 10 Lines 4-14, “Current market value of total equity 1507 displays the post-money valuation entered by the user in post-money valuation field 613.  Current market value of Series A equity 1508 displays the present market value of Series A equity determined by the previously specified term sheet provisions, as well as, the enterprise and 
provide data indicating at least two values related to the different types of shares, the data being displayed over the graphical chart based on the first position of the enterprise value indicator (See Smyk: Fig. 10, and Col. 8 Lines 59-67 to Col 9 Lines 1-6, “FIG. 10 depicts absolute exit payoffs screen 1001, in accordance with a preferred embodiment of the present invention.  Absolute exit payoffs screen 1001 illustrates implementation of report generator 116 functions which encompass generating absolute exit payoff diagram 123.  Diagram title 1002 displays the title of the diagram which depicted on the screen.  Y-axis 1003 and x-axis 1004 display the x and y coordinates for the diagram graphs.  Legend 1005 provides information which identifies graphs corresponding to common and Series A equity investments.  Exit payoffs to common 1006 is the graph representing how the payoff to common equity holders will vary depending on the total enterprise value at exit.  Exit payoffs to Series A 1007 is the graph representing how the payoff to Series A equity holders will vary depending on the total enterprise value at exit”); and
dynamically update the data for display over the graphical chart based on a second position of the enterprise value indicator on the graphical chart, the second position being different from the first position.
However, Smyk fails to explicitly disclose that determine a selected enterprise value for the business enterprise based on a first position of an enterprise value indicator on the graphical chart; and dynamically update the data for display over the graphical chart based on a 
However, Dayan teaches that determine a selected enterprise value for the business enterprise based on a first position of an enterprise value indicator on the graphical chart (See Dayan: Fig. 1-2, and [0052], “Picking view button 114 allows the user to view the Universe of stocks in a quartile pattern.  A Quartile Chart provides a double-quartile distribution display.  Each displayed stock belongs to one of the 16 blocks or sub-quartiles on display, based on its quartile position for a first indicator that is represent on the horizontal axis and for a second indicator that is represented on the vertical axis as illustrated by chart 144 in FIG. 2(c).  For instance, a stock ranked in the 3rd quartile for the first indicator and the 4th quartile for the second indicator will be displayed in the block at the intersection of the 3rd column and the 4th row.  Inside any block, stocks are distributed from top left corner to bottom right in diagonal patterns”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Smyk to have determine a selected enterprise value for the business enterprise based on a first position of an enterprise value indicator on the graphical chart as taught by Dayan in order to allow the user to make a selection of available indicators and perform a cross analysis based on the selected indicators (See Dayan: [0005], “Although the above advances in visualizing market performance have been the right steps towards visual analytics, there is a need for a system that allows various interactive graphical representations of market data that allows the user to make a selection of available indicators and perform a cross analysis based on the selected indicators”). Smyk teaches a 
However, Smyk, modified by Dayan, fails to explicitly disclose that dynamically update the data for display over the graphical chart based on a second position of the enterprise value indicator on the graphical chart, the second position being different from the first position.
However, Ng teaches that dynamically update the data for display over the graphical chart based on a second position of the enterprise value indicator on the graphical chart, the second position being different from the first position (See Ng: Fig. 4, and [0058], “In the illustrated embodiment, the chart 70 is implemented in Javascript using a standard Javascript library such as Dojo to achieve a real-time update as the two trading dates t.sub.1 and t.sub.2 are chosen.  Other embodiments are possible.  The chart can then run on a web-browser (such as Internet Explorer) using Javascript, on a terminal 24, 25, or 26.  In these embodiments, the terminal 24, 25, or 26 interacts with server 12.  In other embodiments, a stand-alone version is downloaded from the server 12 or installed from a computer readable storage medium.  In the stand-alone version, the chart 70 is implemented in a computer language such as C++ and 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Smyk to have dynamically update the data for display over the graphical chart based on a second position of the enterprise value indicator on the graphical chart, the second position being different from the first position as taught by Ng in order to enable users to understand the investment returns easily (See Ng: Fig. 4, and [0060], “The advantage of various embodiments is that a user can understand the sources of investment return between any two trading dates.  Traditional forms of analysis require the use of spreadsheets and specific spreadsheet manipulation and calculation for every two chosen dates”). Smyk teaches a method and system that may utilize derivatives valuation processes to estimate current market values of equity and generate a report to present expected payoffs under provisions specified in venture capital tem sheet enterprise investment agreement, and Ng teaches a system and method that may effectively analyze stock prices by breaking down expected return of a stock into various components and update the display in real time. Therefore, it is obvious to one of ordinary skill in the art to modify Smyk by Ng to update the stocks prices of various types (common stocks and or preferred stocks) based on the enterprise values. The motivation to modify Smyk by Ng is “Use of known technique to improve similar devices (methods, or products) in the same way”.
Regarding claim 3, Smyk, Dayan, and Ng teach all the features with respect to claim 2 as outlined above. Further, Smyk teaches that the computer program product of claim 2, wherein the different types of shares include shares issued during a series round of venture capital 
Regarding claim 4, Smyk, Dayan, and Ng teach all the features with respect to claim 2 as outlined above. Further, Smyk teaches that the computer program product of claim 2, wherein the at least two values include a first value related to shares issued during a series round of venture capital financing and a second value related to common shares (See Smyk: Fig. 10, and Col. 8 Lines 59-67 to Col 9 Lines 1-6, “FIG. 10 depicts absolute exit payoffs screen 1001, in accordance with a preferred embodiment of the present invention.  Absolute exit payoffs screen 1001 illustrates implementation of report generator 116 functions which encompass 
Regarding claim 5, Smyk, Dayan, and Ng teach all the features with respect to claim 2 as outlined above. Further, Smyk teaches that the computer program product of claim 2, wherein the graphical chart includes a first axis indicating the range of enterprise values and a second axis indicating the price per share (See Smyk: Figs. 6 and 10, and Col. 6 Lines 26-41, “FIG. 6 depicts capitalization screen 601, in accordance with a preferred embodiment of the present invention.  Capitalization screen 601 illustrates implementation of data collector 101 functions which encompass collecting information about the term sheet provisions related to capitalization 102.  Amount raised field 611 permits a user to enter the amount raised from the Series A equity investor.  Pre-money valuation field 612 permits a user to enter the fully diluted pre-money valuation.  Post-money valuation field 613 permits a user to enter the fully diluted post-money valuation.  Employee pool field 614 permits a user to enter the value of equity allocated to employees.  Price per share field 615 permits a user to enter price per share, otherwise known as original purchase price.  Term sheet tabs 610 permit a user to navigate between term provisioning screens including capitalization screen 601, dividends screen 701 and liquidation screen 801”).
claim 6, Smyk, Dayan, and Ng teach all the features with respect to claim 2 as outlined above. Further, Dayan teaches that the computer program product of claim 2, wherein determining the selected enterprise value includes: determining, by the processor, a position along an axis of the graphical chart representing the range of enterprise values of the enterprise value indicator (See Dayan: Fig. 6A-C, and [0071], “FIGS. 6(a)-6(c) provide an example illustrating how the control of variable slider controls 214 and 216 can affect the visualization of stocks in a financial market.  To this end, FIG. 6(a) illustrates an arrangement where the indicator for the position slot is the market cap ranking, the indicator for the color slot is Total Return ranking and the indicator for the filter slot is the percentage of sell-side recommendations or Reco (%) ranking.  As illustrated if the variable slider controls 214 and 216 are not touched by the user all stocks within the universe appear visible.  The user has selected the Ranking Chart for this example.  The market caps range from 0.01 billion Euros to 207 billion Euros.  The Total Returns values range from -76.6% to +214%.  All stocks with recommendation percentages from 0.00% to +100% are also illustrated.  New snapshot indicator 230 shows that 680 out of 680 available stocks are visible”).
Regarding claim 7, Smyk, Dayan, and Ng teach all the features with respect to claim 2 as outlined above. Further, Smyk teaches that the computer program product of claim 2, wherein the position represents the selected enterprise value (See Smyk: Fig. 10, and Col. 8 Lines 59-67 to Col 9 Lines 1-6, “FIG. 10 depicts absolute exit payoffs screen 1001, in accordance with a preferred embodiment of the present invention.  Absolute exit payoffs screen 1001 illustrates implementation of report generator 116 functions which encompass generating absolute exit payoff diagram 123.  Diagram title 1002 displays the title of the diagram which depicted on the 
Regarding claim 8, Smyk, Dayan, and Ng teach all the features with respect to claim 2 as outlined above. Further, Dayan teaches that a computer program product of claim 2, wherein the range of enterprise values is based on information associated with recorded venture capital transactions (Dayan: Fig. 26, and [0143], “Table 760 includes stock liquidity data such as the floating number of shares out of the total shares outstanding and the volume traded on various periods.  Table 762 includes each broker Target Price consensus data with information such as the date of estimation, the currency used and the value”).
Regarding claim 9, Smyk, Dayan, and Ng teach all the features with respect to claim 2 as outlined above. Further, Smyk, Dayan, and Ng teach that a method See Smyk: Figs. 1-4, and Col. 5 Lines 31-36, “FIG. 1 is a block diagram of investment agreement evaluator 100 in accordance with one embodiment of the present invention.  As shown investment agreement evaluator 100 includes data collector 101, analyzer 112 and report generator 116”) comprising:
providing, by a processor, data associated with a graphical chart representing a price per share based on a range of enterprise values for different types of shares of a business enterprise (See Smyk: Figs. 1-4, and Col. 5 Lines 40-51, “Data collector 101 preferably collects information which includes term sheet provisions 105, enterprise forecast 109 and market 
determining, by the processor, a selected enterprise value for the business enterprise (See Smyk: Fig. 9, and Col. 8 Lines 24-58, “FIG. 9 depicts valuation assumptions screen 901, in accordance with a preferred embodiment of the present invention.  Valuation assumptions screen 901 illustrates implementation of data collector 101 functions which encompass collecting information related to enterprise forecast 109.  Post-money valuation assumption field 902 displays information previously entered by the user in post-money valuation field 613.  Expected time to exit field 903 permits the user to enter the estimated period time until the investment will be harvested.  Mean annual growth field 904 permits the user to enter estimated enterprise mean annual growth rate for the investment planning period.  Annual growth volatility field 905 permits the user to enter the estimated standard deviation of enterprise annual growth rate for the investment planning period.  Default risk free rate field 906 permits the user to enter estimated default risk free rate for the planning period.  Compounding radio buttons 907 enable the user to specify whether the numbers entered in mean annual growth field 904, annual growth volatility field 905 and default risk free rate field 906 assume annual or continuous compounding.  Confidence level field 908 permits the user to 
determining, by the processor, values of the different types of shares based on the selected enterprise value (See Smyk: Fig. 15, and Col. 10 Lines 4-14, “Current market value of total equity 1507 displays the post-money valuation entered by the user in post-money 
providing, by the processor, data indicating at least two values related to the different types of shares, the data being displayed over the graphical chart based on the first position of the enterprise value indicator (See Smyk: Fig. 10, and Col. 8 Lines 59-67 to Col 9 Lines 1-6, “FIG. 10 depicts absolute exit payoffs screen 1001, in accordance with a preferred embodiment of the present invention.  Absolute exit payoffs screen 1001 illustrates implementation of report generator 116 functions which encompass generating absolute exit payoff diagram 123.  Diagram title 1002 displays the title of the diagram which depicted on the screen.  Y-axis 1003 and x-axis 1004 display the x and y coordinates for the diagram graphs.  Legend 1005 provides information which identifies graphs corresponding to common and Series A equity investments.  Exit payoffs to common 1006 is the graph representing how the payoff to common equity holders will vary depending on the total enterprise value at exit.  Exit payoffs to Series A 1007 is the graph representing how the payoff to Series A equity holders will vary depending on the total enterprise value at exit”); and
dynamically updating, by the processor, the data for display over the graphical chart based on a second position of the enterprise value indicator on the graphical chart, the second position being different from the first position (See Ng: Fig. 4, and [0058], “In the illustrated embodiment, the chart 70 is implemented in Javascript using a standard Javascript library such 
Regarding claim 10, Smyk, Dayan, and Ng teach all the features with respect to claim 9 as outlined above. Further, Smyk teaches that the method of claim 9, wherein the different types of shares include shares issued during a series round of venture capital financing and common shares (See Smyk: Fig. 1, and Col. 14 Lines 58-67 ~ Col. 15 Lines 1-12, “The above specification of the first embodiment describes how investment agreement evaluator 100 evaluates the impact of the term sheet provisions on payoffs to equity holders, including entrepreneurs and the first round, Series A, investors.  It can be appreciated by one skilled in the art that based on the above described specification the investment agreement evaluator 100 can also evaluate the investment agreements applicable to subsequent investment rounds, e.g. Series C investment rounds.  For example, in the case of Series C term sheet, the data collector 101 collects information regarding the current (Series C) round term sheet, as well as, the investment agreement provisions applicable to equity held by pre-existing investors (Series A and Series B) who participated in investment rounds preceding the current investment round, including type of investor shares, dividend rights, liquidation preference, conversion rights, 
Regarding claim 11, Smyk, Dayan, and Ng teach all the features with respect to claim 9 as outlined above. Further, Smyk teaches that the method of claim 9, wherein the at least two values includes a first value related to shares issued during a series round of venture capital financing and a second value related to common shares (See Smyk: Fig. 10, and Col. 8 Lines 59-67 to Col 9 Lines 1-6, “FIG. 10 depicts absolute exit payoffs screen 1001, in accordance with a preferred embodiment of the present invention.  Absolute exit payoffs screen 1001 illustrates implementation of report generator 116 functions which encompass generating absolute exit payoff diagram 123.  Diagram title 1002 displays the title of the diagram which depicted on the screen.  Y-axis 1003 and x-axis 1004 display the x and y coordinates for the diagram graphs.  Legend 1005 provides information which identifies graphs corresponding to common and Series A equity investments.  Exit payoffs to common 1006 is the graph representing how the payoff to common equity holders will vary depending on the total enterprise value at exit.  Exit payoffs to Series A 1007 is the graph representing how the payoff to Series A equity holders will vary depending on the total enterprise value at exit”).
Regarding claim 12, Smyk, Dayan, and Ng teach all the features with respect to claim 9 as outlined above. Further, Smyk teaches that the method of claim 9, wherein the graphical chart includes a first axis indicating the range of enterprise values and a second axis indicating the price per share (See Smyk: Figs. 6 and 10, and Col. 6 Lines 26-41, “FIG. 6 depicts 
Regarding claim 13, Smyk, Dayan, and Ng teach all the features with respect to claim 9 as outlined above. Further, Dayan teaches that the method of claim 9, wherein determining the selected enterprise value includes:
determining, by the processor, a position along an axis of the graphical chart representing the range of enterprise values of the enterprise value indicator (See Dayan: Fig. 6A-C, and [0071], “FIGS. 6(a)-6(c) provide an example illustrating how the control of variable slider controls 214 and 216 can affect the visualization of stocks in a financial market.  To this end, FIG. 6(a) illustrates an arrangement where the indicator for the position slot is the market cap ranking, the indicator for the color slot is Total Return ranking and the indicator for the filter slot is the percentage of sell-side recommendations or Reco (%) ranking.  As illustrated if the variable slider controls 214 and 216 are not touched by the user all stocks within the 
Regarding claim 14, Smyk, Dayan, and Ng teach all the features with respect to claim 13 as outlined above. Further, Smyk teaches that the method of claim 13, wherein the position represents the selected enterprise value (See Smyk: Fig. 10, and Col. 8 Lines 59-67 to Col 9 Lines 1-6, “FIG. 10 depicts absolute exit payoffs screen 1001, in accordance with a preferred embodiment of the present invention.  Absolute exit payoffs screen 1001 illustrates implementation of report generator 116 functions which encompass generating absolute exit payoff diagram 123.  Diagram title 1002 displays the title of the diagram which depicted on the screen.  Y-axis 1003 and x-axis 1004 display the x and y coordinates for the diagram graphs.  Legend 1005 provides information which identifies graphs corresponding to common and Series A equity investments.  Exit payoffs to common 1006 is the graph representing how the payoff to common equity holders will vary depending on the total enterprise value at exit.  Exit payoffs to Series A 1007 is the graph representing how the payoff to Series A equity holders will vary depending on the total enterprise value at exit”).
Regarding claim 15, Smyk, Dayan, and Ng teach all the features with respect to claim 9 as outlined above. Further, Smyk teaches that the method of claim 9, wherein the range of enterprise values is based on information associated with recorded venture capital transactions (Dayan: Fig. 26, and [0143], “Table 760 includes stock liquidity data such as the floating number of shares out of the total shares outstanding and the volume traded on various periods.  Table 
Regarding claim 16, Smyk, Dayan, and Ng teach all the features with respect to claim 2 as outlined above. Further, Smyk, Dayan, and Ng teach that a system (See Smyk: Figs. 1-4, and Col. 5 Lines 31-36, “FIG. 1 is a block diagram of investment agreement evaluator 100 in accordance with one embodiment of the present invention.  As shown investment agreement evaluator 100 includes data collector 101, analyzer 112 and report generator 116”) comprising:
one or more processors (See Smyk: Figs. 2-3, and Col. 6 Lines 15-22. “FIG. 3 depicts a representative hardware environment of the computer system of a preferred embodiment of the present invention.  Computer system 200 includes a Central Processing Unit ("CPU") 306, such as a conventional microprocessor, and a number of other units interconnected via system bus 307.  Such components and units of computer system 200 can be implemented in a system unit such as system unit 202 of FIG. 2”); and
a memory including instructions that, when executed by the one or more processors (See Smyk: Figs. 2-3, and Col. 6 Lines 22-27. “Computer system 200 further includes random-access memory ("RAM") 310, read-only memory ("ROM") 312, display adapter 316 for connecting system bus 307 to video display terminal 208, and I/O adapter 308 for connecting peripheral devices, e.g. disk drive 302, to system bus 307”), cause the system to:
provide data associated with a graphical chart representing a price per share based on a range of enterprise values for different types of shares of a business enterprise (See Smyk: Figs. 1-4, and Col. 5 Lines 40-51, “Data collector 101 preferably collects information which includes term sheet provisions 105, enterprise forecast 109 and market forecast 111.  Term sheet 
determine a selected enterprise value for the business enterprise (See Smyk: Fig. 9, and Col. 8 Lines 24-58, “FIG. 9 depicts valuation assumptions screen 901, in accordance with a preferred embodiment of the present invention.  Valuation assumptions screen 901 illustrates implementation of data collector 101 functions which encompass collecting information related to enterprise forecast 109.  Post-money valuation assumption field 902 displays information previously entered by the user in post-money valuation field 613.  Expected time to exit field 903 permits the user to enter the estimated period time until the investment will be harvested.  Mean annual growth field 904 permits the user to enter estimated enterprise mean annual growth rate for the investment planning period.  Annual growth volatility field 905 permits the user to enter the estimated standard deviation of enterprise annual growth rate for the investment planning period.  Default risk free rate field 906 permits the user to enter estimated default risk free rate for the planning period.  Compounding radio buttons 907 enable the user to specify whether the numbers entered in mean annual growth field 904, annual growth volatility field 905 and default risk free rate field 906 assume annual or continuous compounding.  Confidence level field 908 permits the user to enter the confidence level which is used to determine the lower bound and upper bound value of the probable range for 
determine values of the different types of shares based on the selected enterprise value (See Smyk: Fig. 15, and Col. 10 Lines 4-14, “Current market value of total equity 1507 displays the post-money valuation entered by the user in post-money valuation field 613.  Current market value of Series A equity 1508 displays the present market value of Series A equity 
provide data indicating at least two values related to the different types of shares, the data being displayed over the graphical chart based on the first position of the enterprise value indicator (See Smyk: Fig. 10, and Col. 8 Lines 59-67 to Col 9 Lines 1-6, “FIG. 10 depicts absolute exit payoffs screen 1001, in accordance with a preferred embodiment of the present invention.  Absolute exit payoffs screen 1001 illustrates implementation of report generator 116 functions which encompass generating absolute exit payoff diagram 123.  Diagram title 1002 displays the title of the diagram which depicted on the screen.  Y-axis 1003 and x-axis 1004 display the x and y coordinates for the diagram graphs.  Legend 1005 provides information which identifies graphs corresponding to common and Series A equity investments.  Exit payoffs to common 1006 is the graph representing how the payoff to common equity holders will vary depending on the total enterprise value at exit.  Exit payoffs to Series A 1007 is the graph representing how the payoff to Series A equity holders will vary depending on the total enterprise value at exit”); and
dynamically update the data for display over the graphical chart based on a second position of the enterprise value indicator on the graphical chart, the second position being different from the first position (See Ng: Fig. 4, and [0058], “In the illustrated embodiment, the chart 70 is implemented in Javascript using a standard Javascript library such as Dojo to achieve a real-time update as the two trading dates t.sub.1 and t.sub.2 are chosen.  Other 
Regarding claim 17, Smyk, Dayan, and Ng teach all the features with respect to claim 16 as outlined above. Further, Smyk teaches that the system of claim 16, wherein the at least two values include a first value related to shares issued during a series round of venture capital financing and a second value related to common shares (See Smyk: Fig. 1, and Col. 14 Lines 58-67 ~ Col. 15 Lines 1-12, “The above specification of the first embodiment describes how investment agreement evaluator 100 evaluates the impact of the term sheet provisions on payoffs to equity holders, including entrepreneurs and the first round, Series A, investors.  It can be appreciated by one skilled in the art that based on the above described specification the investment agreement evaluator 100 can also evaluate the investment agreements applicable to subsequent investment rounds, e.g. Series C investment rounds.  For example, in the case of Series C term sheet, the data collector 101 collects information regarding the current (Series C) round term sheet, as well as, the investment agreement provisions applicable to equity held by pre-existing investors (Series A and Series B) who participated in investment rounds preceding the current investment round, including type of investor shares, dividend rights, liquidation preference, conversion rights, anti-dilution provisions and the current preferred stock 
Regarding claim 18, Smyk, Dayan, and Ng teach all the features with respect to claim 16 as outlined above. Further, Smyk teaches that the system of claim 16, wherein the graphical chart includes a first axis indicating the range of enterprise values and a second axis indicating the price per share (See Smyk: Figs. 6 and 10, and Col. 6 Lines 26-41, “FIG. 6 depicts capitalization screen 601, in accordance with a preferred embodiment of the present invention.  Capitalization screen 601 illustrates implementation of data collector 101 functions which encompass collecting information about the term sheet provisions related to capitalization 102.  Amount raised field 611 permits a user to enter the amount raised from the Series A equity investor.  Pre-money valuation field 612 permits a user to enter the fully diluted pre-money valuation.  Post-money valuation field 613 permits a user to enter the fully diluted post-money valuation.  Employee pool field 614 permits a user to enter the value of equity allocated to employees.  Price per share field 615 permits a user to enter price per share, otherwise known as original purchase price.  Term sheet tabs 610 permit a user to navigate between term provisioning screens including capitalization screen 601, dividends screen 701 and liquidation screen 801”).
Regarding claim 19, Smyk, Dayan, and Ng teach all the features with respect to claim 16 as outlined above. Further, Dayan teaches that the system of claim 16, wherein determining the selected enterprise value includes:

Regarding claim 20, Smyk, Dayan, and Ng teach all the features with respect to claim 19 as outlined above. Further, Smyk teaches that the system of claim 19, wherein the position represents the selected enterprise value (See Smyk: Fig. 10, and Col. 8 Lines 59-67 to Col 9 Lines 1-6, “FIG. 10 depicts absolute exit payoffs screen 1001, in accordance with a preferred embodiment of the present invention.  Absolute exit payoffs screen 1001 illustrates implementation of report generator 116 functions which encompass generating absolute exit payoff diagram 123.  Diagram title 1002 displays the title of the diagram which depicted on the screen.  Y-axis 1003 and x-axis 1004 display the x and y coordinates for the diagram graphs.  Legend 1005 provides information which identifies graphs corresponding to common and Series A equity investments.  Exit payoffs to common 1006 is the graph representing how the payoff 
Regarding claim 21, Smyk, Dayan, and Ng teach all the features with respect to claim 16 as outlined above. Further, Smyk teaches that the system of claim 16, wherein the range of enterprise values is based on information associated with recorded venture capital transactions (Dayan: Fig. 26, and [0143], “Table 760 includes stock liquidity data such as the floating number of shares out of the total shares outstanding and the volume traded on various periods.  Table 762 includes each broker Target Price consensus data with information such as the date of estimation, the currency used and the value”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382.  The examiner can normally be reached on Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GORDON G LIU/Primary Examiner, Art Unit 2612